


Exhibit 10(a)

 

Executive Annual Incentive Plan

Of

Constellation Energy Group, Inc.

 

 

1.                                      Plan Objective.  The objective of this
Plan is to allow Constellation Energy Group, Inc. (Constellation Energy Group or
Company) to attract, retain and motivate highly competent officers and key
employees of the Company and its subsidiaries by focusing incentive compensation
toward the achievement of performance results that primarily support the
interests of shareholders and customers of the Company.

 

2.                                      Plan Administration.  The Plan is
administered by the Constellation Energy Group Board of Directors’ (Board)
Committee on Management (Committee on Management) which has sole authority
(unless otherwise specified herein) to interpret the Plan; to refine its
provisions from time to time, particularly those relating to factors, targets
and procedures used in connection with calculating the awards (which refinements
shall be reflected in guidelines for the performance year); to suspend the Plan
at any time; and in general, to make all other determinations necessary or
advisable for the administration of the Plan to achieve its stated objective.

 

The Committee on Management shall have the power to delegate all or any part of
their duties to one or more designees, and to withdraw such authority, by
written designation.

 

3.                                      Eligibility.  Each officer or key
employee of Constellation Energy Group or its subsidiaries may be designated in
writing by the Committee on Management as a participant under the Plan.  Once
designated, participation shall continue until such designation is withdrawn at
the discretion and by written order of the Committee on Management. 
Participation is subject to the following conditions:

 

Participant must have been an eligible participant for some portion of the
performance year and at the time of distribution be actively employed by the
Company or elsewhere with the approval of the Company unless employment was
terminated by death, disability or retirement.  Except as otherwise provided
herein, where an individual is not an eligible participant for the entire
performance year, the amount of the award, whether full, partial or none, will
be at the Committee on Management’s discretion.

 

--------------------------------------------------------------------------------


 

Where, prior to the end of a performance year, a participant’s active employment
is terminated as a result of death, disability or retirement, the award is
calculated based on the participant’s position at the time of termination. 
Unless otherwise stated, any such award will be made on a pro-rata basis for the
period of active employment, or, in total, at the discretion of the Committee on
Management.  Where active employment is terminated as a result of death of
participant, distribution is made in accordance with Section 9.  (Designation of
Beneficiary) of this Plan.

 

4.                                      Performance Goals

 

A.                                    Performance Targets.  The Committee on
Management shall establish for each plan year Performance Targets designed to
accomplish the purpose set forth in Section 1 of this Plan.  The Committee on
Management will ensure that each plan year’s Performance Targets meet the
following general criteria:

 

(1)                                  The interests of the Company’s shareholders
will be balanced with the interests of the Company’s customers.

 

(2)           The targets should be set at levels which are attainable, but
which, in the Committee on Management’s judgment, are attainable only with a
high degree of competence and diligence.

 

The Committee on Management shall have sole authority to amend Performance
Targets at any time when, in the Committee’s judgment, unforeseen circumstances
exist which require modification in order to ensure that the purpose of the Plan
is properly served.

 

The Committee on Management shall have authority to establish appropriate
Performance Targets, differing to the degree necessary from those established
for the Company, for each of the Company’s subsidiaries employing one or more
participants in this Plan; and shall have authority to adjust such targets
subsequently should unforeseen circumstances arise.

 

B.                                    Individual Performance.  A participant’s
individual per- formance will be evaluated by the Chairman of the Board.

 

5.                                      Award Opportunity.  The Committee on
Management shall establish for each plan year the Award Opportunity (minimum,
target,

 

2

--------------------------------------------------------------------------------


 

and maximum, as appropriate) applicable to participants in the Plan.  The Award
Opportunity may be allocated among the various Performance Targets and
Individual Performance and may vary among classes of participants.

 

6.                                      Award Determination.  The Committee on
Management shall determine the Awards, if any, to be made for each plan year as
soon after the end of the plan year as is practical.

 

Awards are calculated taking into account the degree of attainment of
performance targets, individual performance, and the percent of participation
during the performance year.  The dollar amount of the participants’ award is
determined by multiplying the participant’s prior December 31 annualized base
salary by the award percentage.

 

7.                                      Payment of Awards.  Awards approved by
the Committee on Management for each plan year shall be paid as soon as
practicable after such determination has been made.  Payment may be made in a
lump cash sum or, at the participants’ election, may be deferred in whole or in
part.  When required by applicable law, Federal, State and FICA taxes will be
withheld from awards at applicable rates.

 

                                                Awards will not be paid for any
performance year in which Company earnings are less than the amount necessary to
fund the annual dividend.  Additionally, awards will not be paid for any plan
year in which the dividend is suspended or effectively reduced from its prior
amount.

 

8.                                      Deferred Payment of Award.  A
participant may elect to defer the receipt of all or a portion of the award for
the plan year.  Any such deferral and investment of any such amounts deferred
pursuant to this Plan shall be made in accordance with the provisions of the
Constellation Energy Group Nonqualified Deferred Compensation Plan.

 

9.                                      Designation of Beneficiary.  A
participant shall have the right to designate a beneficiary or beneficiaries who
are to receive in a lump sum any undistributed incentive compensation award to
the extent a participant has chosen not to defer all or a portion of his
incentive award pursuant to Section 8 hereof, should the participant die during
the plan year and be entitled to an incentive award for that plan year.  Such
designation shall apply only to the portion of the undistributed incentive award
not subject to a deferral election.  Any designation, change or rescission of
the designation shall be made in writing by completing and furnishing to the
Vice President — Human Resources of the Company a notice on an appropriate form
designated

 

3

--------------------------------------------------------------------------------


 

by the Vice President — Human Resources of the Company.  The last designation of
beneficiary received by the Vice President — Human Resources of the Company
shall be controlling over any testamentary or purported disposition by the
participant, provided that no designation, rescission or change thereof shall be
effective unless received prior to death of the participant.  Distribution of
any incentive awards previously deferred pursuant to Section 8 of the Plan shall
be paid to the beneficiary or beneficiaries designated under the Constellation
Energy Group Nonqualified Deferred Compensation Plan.

 

10.                               Change in Control.  Notwithstanding any other
provisions of this Plan to the contrary, if a participant separates from service
with Constellation Energy Group or a subsidiary of Constellation Energy Group
(except due to a participant’s transfer of employment to or from a subsidiary of
Constellation Energy Group), within 2 years following a change in control, such
participant is eligible for an award for the performance year during which the
separation from service occurs.  The award is calculated assuming maximum
performance achievement and based on the participant’s position at the time of
termination and is pro-rated for the period of active employment during the
performance year.  The Committee on Management, in its discretion, may grant a
total, rather than pro-rated award.  Payment of the award will be made in a lump
cash sum within 60 days after the participant’s separation from service. 
Payment may not be deferred.

 

                                                A change in control for purposes
of this Section 10 shall mean (i) the purchase or acquisition by any person,
entity or group of persons (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”), or any comparable
successor provisions), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20 percent or more of either the
outstanding shares of common stock of Constellation Energy Group or the combined
voting power of Constellation Energy Group’s then outstanding shares of voting
securities entitled to a vote generally, or (ii) the consummation of, following
the approval by the stockholders of Constellation Energy Group of a
reorganization, merger, or consolidation of Constellation Energy Group, in each
case, with respect to which persons who were stockholders of Constellation
Energy Group immediately prior to such reorganization, merger or consolidation
do not, immediately thereafter, own more than 50 percent of the combined voting
power entitled to vote generally in the election of directors of the
reorganized, merged or consolidated entity’s then outstanding securities, or
(iii) a liquidation or dissolution of Constellation Energy Group or the sale of
substantially all of its assets, or (iv) a change of more than one-half of the
members of the Board of

 

4

--------------------------------------------------------------------------------


 

Directors of Constellation Energy Group within a 90-day period for reasons other
than the death, disability, or retirement of such members.

 

Notwithstanding any provision in the Plan to the contrary, on or within 2 years
after a Change in Control, no action, including, but not by way of limitation,
the amendment, suspension or termination of the Plan, shall be taken which would
adversely affect the rights of any participant without such participant’s prior
written consent.

 

11.                               Miscellaneous.     The plan year and the
performance year shall be the same and shall be the calendar year.

 

Any payments made under this Plan are not considered as earnings for purposes of
determining benefits under any pension, profit sharing or other retirement or
welfare plan, or for any other general employee benefit program, unless
expressly considered as compensation under the terms of such plan or program.

 

None of the payments provided under this Plan which are deferred shall be
subject to alienation or assignment by any participant or beneficiary nor shall
any of them be subject to attachment or garnishment or other legal process
except to the extent specifically mandated and directed by applicable State or
Federal statute.  Payment shall be made only into the hands of the participant
or beneficiary entitled to receive the same or into the hands of his or her
authorized legal representative.  Deposit of any sum into any financial
institution to the credit of the participant or beneficiary entitled thereto
shall constitute payment into his or her hands.  Notwithstanding the foregoing,
at the request of the participant or beneficiary or as required by law, such
sums as may be requisite for payment of any estimated or currently accrued
income tax liability may be withheld and paid over to the governmental entity
entitled to receive the same.

 

Participation in this Plan shall not constitute a contract of employment between
the Company and any employee and shall not be deemed to be consideration for,
inducement to, or a condition of employment of any person.  The deferral of any
incentive compensation amounts pursuant to the provisions of the Plan shall not
be construed to give any employee the right to be retained in the employ of the
Company or to interfere with the right of the company to terminate such
employment at any time.

 

The Committee on Management intends to continue the Plan indefinitely but
reserves the right to amend the Plan from time to time

 

5

--------------------------------------------------------------------------------


 

or to permanently discontinue it provided none of these, nor any suspension, may
deprive the participants of any payment of amounts which were previously awarded
at the time thereof.

 

In the event Constellation Energy Group becomes a party to a merger,
consolidation, sale of substantially all of its assets or any other corporate
reorganization in which Constellation Energy Group will not be the surviving
corporation or in which the holders of the common stock of Constellation Energy
Group will receive securities of another corporation (in any such case, the “New
Company”), then the New Company shall assume the rights and obligations of
Constellation Energy Group under this Plan.

 

6

--------------------------------------------------------------------------------
